Citation Nr: 1012076	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-09 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran, who died in September 1989, served on active 
duty from October 1942 to July 1944.  The appellant is his 
surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 administrative decision by the Salt 
Lake City, Utah Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the appellant's claims of 
entitlement to service connection for the cause of the 
Veteran's death, a death pension, and accrued benefits.  In a 
March 2006 statement, the appellant reported that she wished 
to appeal the denial of death benefits.  In a September 2006 
rating decision, the RO again denied the appellant's claim of 
service connection for the cause of the Veteran's death.  In 
a December 2006 notice of disagreement (NOD), the appellant 
indicated that she meant to appeal all issues denied in the 
May 2005 administrative decision.  At a February 2007 hearing 
before a decision review officer (DRO), however, the 
appellant indicated that she was withdrawing her claims for a 
pension and accrued benefits.  Yet, in a subsequent May 2008 
statement, the appellant reported that she believed that she 
was entitled to a widow's pension.  The Board notes that the 
issues of entitlement to death pension and accrued benefits 
are not in appellate status and, therefore, not before the 
Board.  As the appellant, however, indicated that she 
believed that she was entitled to a survivor's pension, this 
issue is referred to the RO for further development.  

In July 2009, the Board remanded the current appeal, 
requesting the Remand and Rating Development Team to provide 
the appellant with VCAA notice regarding her claim in 
compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007); 
and to request that the appellant submit any records she may 
have had in her possession related to her claim, including 
any medical records referencing the Veteran's treatment for a 
psychiatric disorder.  Having completed the required 
directives, in November 2009, the Remand and Rating 
Development Team issued a Supplemental Statement of the Case 
(SSOC) and, subsequently, returned the case to the Board.  As 
such, the Board finds that the provisions of the Board's July 
2009 remand have been complied with sufficiently and will now 
proceed with its review of the appeal.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's original death certificate shows that he 
died in September 1998, but failed to list a cause of death.  
On a September 1998 amended death certificate, the examiner 
listed the immediate causes of death as hypertensive 
arteriosclerotic cardiovascular disease and chronic 
obstructive pulmonary disease (COPD); with acute and chronic 
alcohol intoxication listed as a significant condition 
contributing to the death, but not resulting in the 
underlying cause.  On a November 1989 amended death 
certificate, the examiner stated that esophageal strictures 
due to a remote war wound should also have been listed as 
significant conditions contributing to the death, but not 
resulting in the underlying cause.

2.  At the time of the Veteran's death, the aphonia, injury 
to the muscles of the neck, and a tender scar on the neck, 
were service connected, with a combined 70 percent 
evaluation.

3.  The preponderance of the evidence shows that none of the 
Veteran's service-connected disorders contributed 
substantially or materially to cause the Veteran's death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.A. §§ 1310, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  The VA has 
issued final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance the VA will provide to 
a claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

a.  Duty to Notify.  The VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103. In order to meet the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform 
the claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service- 
connection claim. Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
that, when adjudicating a claim for dependency and indemnity 
compensation (DIC) (to include service connection for the 
cause of the Veteran's death), the VA must perform a 
different analysis depending upon whether a Veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the Veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service-
connected.

The Board finds that the September 2009 VCAA letter 
substantially satisfied the provisions of 38 U.S.C.A. § 
5103(a) and Hupp.  The appellant was informed about the 
information and evidence not of record that was necessary to 
substantiate her claim; the information and evidence that the 
VA would seek to provide; the information and evidence the 
claimant was expected to provide; and to provide any evidence 
in her possession that pertained to his claim.  This notice 
also provided the information required by Dingess.  This 
notice, however, was not issued to the appellant prior to the 
initial May 2005 administrative decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  As such, the timing 
error with respect to the notice requirements noted above 
raises the issue of prejudicial error regarding the claim, 
but such error is rebutted by the record.  Subsequent to the 
issuance of this notice, the RO re-adjudicated the Veteran's 
claim, as demonstrated by the November 2009 Supplemental 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing a fully compliant VCAA notification and 
re-adjudicating the claim in the form of a statement of the 
case to cure timing of notification defect).  

It is also pertinent to note that the evidence does not show, 
nor does the appellant contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  Although the appellant does not have 
the burden of showing prejudice, the record raises no 
plausible showing of how the essential fairness of the 
adjudication was affected.

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the appellant.  The evidence 
of record indicates that the VA acquired the Veteran's 
service and relevant VA treatment records, dated from 1975 
through just before the Veteran's death at home, to assist 
the appellant with her claim.  The Board notes that the 
Veteran's original VA claims file, including the records 
utilized in granting service connection for aphonia, injury 
to the muscles of the neck, and a tender scar on the neck, 
has been lost and cannot be located.  In such situations, the 
VA has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law, however, does not lower the legal standard for proving a 
claim, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46 (1996). Moreover, there is no presumption, 
either in favor of the claimant or against the VA, arising 
from missing records.  See Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005).  

The record indicates that the VA provided a medical opinion 
and, as will be discussed below, the Board finds that this 
opinion is of significant probative value and adequate for 
resolving the nexus question at hand.  Under these 
circumstances, there is no duty to provide a further medical 
opinion in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).

The Board also notes that, in providing his opinion, the VA 
medical examiner reviewed all of the Veteran's VA treatment 
records, totaling eight volumes, prior to reaching his 
conclusion.  Some of the records listed in his report, 
specifically treatment records indicating treatment for 
peptic ulcer disease in 1965, and 1984 and 1985 treatment 
records, indicating gastritis caused by alcoholism, are not 
included in the current claims file.  The Board, however, 
finds that the failure to include these records in the claims 
file is harmless error.  First, the examiner, as a medical 
professional, is competent to relay information contained in 
a medical record otherwise not on file.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) (allowing a statement 
regarding medical evidence not in the file to be considered 
competent evidence if the transmitting individual was himself 
a physician).  Moreover, the contents of the evidence in 
question is either duplicative or similar to the other 
records of file, as will be noted related in the discussion 
following.  Finally, as the evidence not currently in the 
file actually weighs against the appellant's claim, remanding 
to procure such evidence would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the appellant.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Parenthetically, the Board also notes that, in compliance 
with the Board's July 2009 remand, the Remand and Rating 
Development Team issued a notice to the appellant, asking her 
to submit any records she may have in her possession related 
to her claim, including any medical records referencing the 
Veteran's treatment for a psychiatric disorder.  The record 
indicates that the appellant did not reply to this letter.  
The Board further notes that the Remand and Rating 
Development Team and the Board each mailed letters to the 
appellant at her address of record in January 2010.  Both of 
these letters were returned as undeliverable and 
unforwardable, indicating that the appellant no longer lived 
at her address of record.  At no time during the pendency of 
this appeal has the appellant contacted the VA to update her 
current address of record.  As such, the Board notes that no 
further records have been associated with the claims file 
since the July 2009 remand and any further remand to acquire 
records would be useless, as the appellant is no longer 
cooperating in this matter and cannot be located.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the 
duty to assist is not a one-way street and the appellant has 
to cooperate to protect her interests).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  Service Connection for Cause of Death

a.  Factual Background.  The appellant essentially claims 
that a disorder incurred during the Veteran's service or 
arising from the Veteran's service contributed to his death.  
The Veteran's initial September 1989 death certificate did 
not list a cause of death.  On a September 1989 amended 
certificate, the examiner listed the immediate causes of 
death as hypertensive arteriosclerotic cardiovascular disease 
and chronic obstructive pulmonary disease (COPD); with acute 
and chronic alcohol intoxication listed as a significant 
condition contributing to the death, but not resulting in the 
underlying cause.  On a November 1989 amended certificate, 
the examiner stated that esophageal strictures due to remote 
war wound should also have been listed as significant 
condition contributing to the death, but not resulting in the 
underlying cause.  At the time of his death, the Veteran's 
aphonia, injury to the muscles of the neck, and a tender scar 
on the neck, were service connected, with a combined 70 
percent evaluation.

Reviewing the Veteran's service treatment records, in March 
1943, the Veteran experienced a gunshot wound to the neck.  
Examiners repaired the Veteran's larynx and performed a 
tracheotomy.  After surgery, the examiners noted that the 
Veteran experienced moderate difficulty with swallowing, but 
indicated that this condition had improved.  At initial 
discharge from the service medical facility, the Veteran was 
able to swallow cereals and soft foods without difficulty.  
Examiners performed subsequent operations, in May, July, and 
November 1943, respectively, to provide adequate airflow.  No 
difficulties regarding swallowing were noted after the 
initial mention in the records.  

In a June 1944 Medical Board report, the examiner noted that 
the Veteran's airway was "excellent," but found that the 
Veteran's voice had become low and hoarse.  Although the 
voice was reasonably audible, the examiner stated that it was 
entirely inadequate for service.  As such, he found the 
Veteran to be unfit for service and recommended a discharge 
from service. 

Reviewing the post-service evidence, in an August 1975 VA 
treatment record, the Veteran reported experiencing 
progressive dysphagia when eating meats, solids, and liquids 
over the previous ten years.  The Veteran reported 
experiencing some anorexia and a 25-pound weight loss over 
the previous three months.  The examiner noted that the 
Veteran's esophageal stricture disorder had been markedly 
severe over the previous three-month period, resulting in a 
decrease in food intake.  At the time, swallowed meat would 
stick 80 to 90 percent of the time.  The Veteran indicated no 
history of lye or acid indigestion, but stated that he had a 
long history of heart burn.  It was noted that in 1973, the 
Veteran had undergone surgery to repair a hiatal hernia and 
apparent peptic stricture, but the procedure had not relieved 
his symptoms.  The Veteran also stated that he had smoked 
approximately one pack of cigarettes per day for the previous 
30 years and had a daily chronic cough productive of one to 
two teaspoons of white sputum.  Over the past two to three 
weeks, the Veteran reported experiencing blood-streaked 
sputum.  After examination, the examiner diagnosed multiple 
pulmonary emboli, peptic esophageal stricture and dysphagia, 
grand mal seizure disorder, and cluster headaches. 

In a January 1979 VA treatment record, an examiner diagnosed 
chronic esophageal stricture secondary to reflux esophagitis.  

In a June 1979 VA examination report, the examiner noted that 
the Veteran had problems with dysphagia related to esophageal 
stricture secondary to acid reflux.

In a October 1982 VA treatment record, the examiner stated 
that the Veteran had difficulty swallowing, and that this 
disorder was believed to be secondary to either scarring or a 
neurogenic cause secondary to the Veteran's in-service 
gunshot wound.

Subsequent VA treatment records deal primarily with treatment 
for alcohol abuse.  In these records, the Veteran often 
reports that he consumed alcohol from 1944.  

In a March 1986 VA treatment record, the Veteran was admitted 
at the medical center after experiencing a 5 to 10 minute 
alcohol withdrawal seizure.  In reviewing the Veteran's past 
medical history, the examiner noted COPD; hypertension; 
history of reflux esophagitis status post gastroplasty with 
esophageal stricture; history of pulmonary emboli due to 
ethanol abuse; vocal cord paralysis secondary to gunshot 
wound in the neck; and atypical chest pain.  During the 
Veteran's stay in the hospital, the examiner treated the 
Veteran for esophageal stricture with solid food dysphagia.  
The examiner noted that solid foods would stick approximately 
in the mid-sternum region, requiring regurgitation.  

In a March 1987 VA treatment record, the Veteran again 
underwent an esophageal dilation.  The examiner noted that 
the Veteran had gastritis secondary to alcohol abuse with 
alcohol withdrawal.

In a February 1988 VA treatment record, specifically an 
initial psychological assessment, the examiner noted that the 
Veteran had been admitted to the hospital.  The reasons for 
admission were listed as severely depressed, suicidal 
ideation, alcohol abuse to the point that the Veteran 
couldn't care for himself, a lack of eating for seven days, 
unkempt appearance, unwillingness to seek treatment, 
inability to sleep, labile affect and tearfulness.  
Psychological testing showed a mild mood disturbance.  The 
examiner noted that the Veteran's bad teeth tended to hinder 
his eating and recommended a dental consult.  He also 
indicated that the Veteran tended to downplay the seriousness 
of his drinking problems.  In this record, despite being 
interviewed regarding mental difficulties, the Veteran did 
not mention having a mental disorder he believed resulted 
from service.  

In a May 1989 VA treatment record, the examiner noted that VA 
examiners initially attempted to treat the Veteran's back 
pain with Tylenol #3.  The Veteran, however, was found to be 
hoarding this drug and, therefore, they had discontinued it.  
Because of the Veteran's history of noncompliance, alcohol 
abuse, and drug seeking behavior, the examiners felt that the 
patient could not be discharged with Tylenol #3.

In a July 1989 VA treatment record, specifically a 
psychosocial evaluation, the Veteran denied experiencing 
chronic depression.  He minimized or denied any use of 
alcohol.  A Beck psychological test indicated mild 
depression.  The appellant, who was interviewed with the 
Veteran, stated that the Veteran had been drinking heavily 
for about 20 years.

In an August 1989 VA treatment record, the Veteran reported 
drinking heavily and having suicidal thoughts due to chronic 
back pain.  He apparently had experienced decreased appetite 
with weight loss in the last four months, poor sleep, and 
early morning awakening, frequent fights with his wife, and 
increased severity of back pain within the past four months.  
He also stated that he had increased his alcoholic intake, 
consuming six to eight vodkas per day.  In reviewing the 
Veteran's treatment history, the examiner noted that the 
Veteran had a history of peptic ulcer disease, status post 
Billroth II with an esophagogastroduodenoscopy in January 
1989 showing a gastric stricture.  

In an additional August 1989 VA treatment record, the Veteran 
was admitted to the hospital due to suicidal ideation.  
According to his family, the Veteran was threatening to kill 
himself with a knife if they did not drive him to a liquor 
store.  Upon admission, the Veteran was admitted to the 
medical department after testing indicated a need to 
stabilize his COPD disorder.  During an interview, the 
Veteran stated that he drank due to chronic back pain.  Upon 
physical examination, lungs showed decreased breath wounds in 
all fields, moving air poorly, and high-pitched inspiratory 
wheezes, with low-pitched rhonchi on expiration with a 
prolonged expiratory pause.  The examiner noted that the 
Veteran's depression appeared to overlap with his alcohol 
usage and chronic back pain.  

The record of evidence does not contain any further records 
indicating treatment for any disorder prior to the Veteran's 
death.  The Veteran's death certificate indicates that he 
died at home.  

In a February 2005 statement, the appellant reported that she 
would often have to take the Veteran to the VA hospital in 
pain, only to have them refuse to give him any pain 
medication.  The appellant stated that, in her opinion, the 
Veteran had posttraumatic stress disorder (PTSD).

At a February 2007 conference with a decision review officer 
(DRO), the appellant stated that the Veteran went to the VA 
to have scar tissue cut out of his throat.  She said that the 
Veteran could not breathe because of this scar tissue.  She 
recalled that the Veteran became moody and depressed, 
experienced seizures, and thought that he was bleeding 
internally.  She stated that he went to the VA to have 
surgery and they found that he had internal bleeding.  She 
also stated that he had brain surgery at the VA.

In a June 2007 VA medical opinion report, the examiner noted 
that, prior to authoring his opinion, he reviewed the claims 
file.  He noted that the amended death certificate listed 
esophageal strictures due to a remote war wound as a 
significant condition contributing to the death.  In 
reviewing the Veteran's service treatment records, the 
examiner noted that the Veteran was wounded in combat and had 
difficulty swallowing soon after the incident.  After its 
initial appearance, however, the swallowing disorder was not 
mentioned in the service treatment records again, although 
the Veteran underwent multiple in-service treatments 
involving his scar and larynx.  The examiner noted that the 
Veteran's post-service VA treatment records indicated 
previous treatment for dysphagia, peptic ulcer disease, and a 
1973 hiatal hernia operation.  VA treatment records dated 
after 1975 showed continued treatment for progressive 
dysphagia and esophageal dilation.  In 1984 and 1985, with 
onset of alcohol treatment, VA examiners noted that the 
Veteran's esophagitis was most likely alcohol related.  The 
record contains multiple notations regarding the Veteran's 
45-year abuse of alcohol, during which time, by his 
admission, he drank a fifth or a pint-and-a-half of hard 
liquor a day.  The VA treatment records did not mention any 
treatment for his neck or scar from 1975 through 1989.  In 
fact, in the 1975 through 1989 treatment records, the neck 
and scar disorders were noted only in the Veteran's past 
treatment history, despite the then current focus on the 
Veteran's chronic esophagitis and peptic ulcer diseases.  

In his conclusion, the examiner stated that the Veteran's 
death certificate indicated that he died, in part, due to 
acute and chronic alcohol intoxication.  The examiner noted 
that this was not service related.  Regarding the death 
certificate listing of esophageal strictures related to a 
remote war wound as a significant condition contributing to 
death, the examiner stated that there was no evidence that 
the Veteran's esophageal strictures were related to his neck 
injury.  In fact, the examiner noted, the in-service wounds 
involved the larynx and the respiratory system without any 
effect on the esophageal or gastrointestinal system.  He 
noted that the Veteran did not develop any gastrointestinal 
disorders until 1965, when he experienced treatment for 
peptic ulcer disease.  Subsequently, the Veteran underwent 
hernia repair and Billroth II, resulting from alcoholic 
gastritis or esophagitis.  The Veteran was noted to consume 
heavy amounts of alcohol each day for at least 45 years until 
his death.  His service-connected disorders, specifically 
aphonia, injury to the muscles of the neck, and a tender 
scar, were stable and did not contribute to any portion of 
the stated causes of death listed on the death certificate.  
As such, the Veteran's death was not caused or hastened by a 
service-connected disorder.  

In a June 2007 statement, the appellant noted that the 
Veteran's treatment records indicated a number of esophageal 
disorders.  She stated that these problems could have led to 
problems with proper diet, because of an inability to 
"handle solid food all of the time"; and could have been a 
contributing factor to the Veteran's blood oxygen saturation 
level.  With these two factors, she believed that the damage 
to the Veteran's esophagus could have been a contributing 
factor to his death, as stated on the amended death 
certificate.  She also stated that, in reviewing the 
Veteran's VA psychological assessment, she thought that the 
Veteran had developed "all of the signs related to [PTSD]."  
She believed that the PTSD was related to the "[t]raumatic 
event of being shot in the neck."  She believed that, had 
the Veteran applied for benefits prior to his death, he 
should have been rated as 100 percent disabled or rated as 
unemployable.  She also stated that alcohol abuse started 
during service, but the record did not indicate that the use 
of alcohol was a direct or indirect cause of death.  

In a May 2008 statement, the appellant stated that the 
Veteran underwent several surgeries at the VA, including 
brain surgery, but the VA would not give him pain pills so he 
drank himself to death.  

b.  Law and Regulations.  38 C.F.R. § 3.312 sets forth the 
provisions governing benefits relating to a Veteran's cause 
of death.  38 C.F.R. § 3.312.  Specifically, it states that 
"[t]he death of a Veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death."  38 C.F.R. § 3.312(a).  A 
service-connected disability "will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b).  In contrast, a 
contributory cause of death is a service-connected disability 
that is shown to have "contributed substantially or 
materially [to death]; that is combined to cause death; that 
is aided or lent assistance to the production of death."  38 
C.F.R. § 3.312(c)(1).  Thus, "[i]t is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection," and a 
contributory cause of death is not related to the principal 
cause.  38 C.F.R. § 3.312(c)(1).  Determining the Veteran's 
cause of death requires the "exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports."  38 C.F.R. § 3.312(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "In the line 
of duty" means any injury incurred or aggravated during a 
period of active military service, unless such injury was the 
result of the Veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was the result of the Veteran's 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105(a); 38 
C.F.R. §§ 3.1(m), 3.301.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for Veterans' benefits.  An appellant 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when an appellant 
seeks benefits and the evidence is in relative equipoise, the 
appellant prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

c.  Analysis.  Having reviewed the evidence of record, the 
Board finds that preponderance of evidence is against the 
appellant's claim of service connection for the cause of the 
Veteran's death.  Specifically, the evidence does not 
establish that a service-connected disability was either the 
principal or a contributory cause of death.

On the Veteran's second amended death certificate, authored 
nearly two months after the Veteran's death, the medical 
examiner indicated that the Veteran's immediate cause of 
death was hypertensive arteriosclerotic cardiovascular 
disease and chronic obstructive pulmonary disease (COPD); 
with acute and chronic alcohol intoxication and esophageal 
strictures due to remote war wound listed as a significant 
condition contributing to the death, but not resulting in the 
underlying cause.  The Board notes that, at the time of his 
death, the Veteran's COPD, hypertensive arteriosclerotic 
cardiovascular disease, and alcoholism were not service 
connected.  The record contains no indication that, in 
determining that the Veteran's esophageal strictures were 
related to the Veteran's in-service wound, the examiner 
reviewed any of the Veteran's treatment records, including 
his service medical records.  Moreover, the record does not 
contain any explanation from the examiner as to the criteria 
she used in associating the esophageal stricture with the 
Veteran's war wound.  

At the time of his death, the Veteran's aphonia, injury to 
the muscles of the neck, and a tender scar on the neck, were 
service connected, with a combined 70 percent evaluation.  In 
a single October 1982 VA treatment record, an examiner noted 
that the Veteran had difficulty swallowing, and stated that 
he believed it to be secondary to either scarring or a 
neurogenic cause secondary to the Veteran's in-service 
gunshot wound.  The other post-VA treatment records, however, 
indicate treatment for a stricture of the esophagus, usually 
related to gastritis or reflux disease.  Also, in a May 1987 
VA treatment record, the examiner noted that the gastritis 
was secondary to the Veteran's alcohol abuse.  As such, the 
treatment records do not confirm that the Veteran had 
esophageal strictures related to his war wound.

In authoring an August 2007 VA medical opinion, a VA examiner 
reviewed the entire claims file to determine if the Veteran's 
causes of death were related to his service-connected 
disorders.  In reviewing the Veteran's service treatment 
records , the examiner indicated that, after initial 
treatment by service examiners and surgeons, the Veteran's 
war wounds were not noted to have caused any difficulty with 
swallowing.  He emphasized that the Veteran did not develop 
any gastric disorders until more than twenty years after 
service and that these disorders were likely related to his 
constant abuse of alcohol.  He also noted that, throughout 
the Veteran's post-service treatment records, the Veteran's 
service-connected disorders were noted to cause speech and 
respiratory difficulties, rather than gastrointestinal and 
esophageal problems; and that, from 1975 through 1989, the 
Veteran did not undergo any treatment for his service-
connected neck disorders, despite the multiple treatments for 
gastrointestinal and esophageal disorders.  He also indicated 
that the evidence did not support any findings that the 
Veteran's service-connected neck disorders were related to 
the Veteran's COPD, hypertensive arteriosclerotic disease, or 
alcoholism.  As such, in his opinion, there was no evidence 
to indicate that the Veteran's esophageal strictures or any 
other cause of death, listed on the death certificate, was 
secondary to either his in-service neck injury or service-
connected disorders.  

While the Board cannot ignore or disregard  the author of the 
death certificate's findings, indicating a nexus between the 
Veteran's esophageal strictures and his in-service wounds, 
see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is 
free to assess medical evidence and is not compelled to 
accept a physician's opinion.  See Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  Again, the Board notes that the 
evidence does not indicate that, in making their decision, 
the author of the Veteran's death certificate reviewed any of 
his treatment records and did not offer any basis for her 
conclusion.  Considering the August 2007 VA medical 
examiner's noted review of the Veterans' records, the 
thoroughness of his discussion of the evidence, and the 
persuasiveness of his opinion, the Board finds the August 
2007 VA medical opinion to have greater probative value in 
this matter in determining whether the Veteran's death was 
related to any incident of service.  See Prejean v. West, 13 
Vet. App. 444, 448 (2000) (indicating that the Board may 
determine the probative value of medical opinions based on 
their detail, the persuasiveness of their opinions, and the 
physicians' access to the Veteran's medical records).  As 
such, the Board finds that the preponderance of the objective 
evidence weighs against the appellant's claims.  

The Board notes that the appellant believes that the 
Veteran's death was related to service in some way.  In her 
June 2007 statement, she listed manners in which esophageal 
problems might have caused the Veteran's death.  As noted 
above, however, the medical evidence of record indicates that 
the Veteran's service-connected disorders did not cause his 
esophageal strictures.  Moreover, the appellant states that 
she took the Veteran to the VA many times for pain due to his 
neck scars.  The record, however, indicates that the Veteran 
was not treated for a neck disorder from 1975 through and 
1989 and that, throughout the record, the Veteran did not 
complain of neck pain.  The appellant states that the Veteran 
drank himself to death because the VA would not give him pain 
pills.  The record, however, indicates that the Veteran began 
abusing alcohol prior to any involvement with the VA and that 
VA examiners refused to dispense potentially dangerous pain 
medication to the Veteran, in part, due to the Veteran's 
drinking.  Moreover, despite the appellant's assertions to 
the contrary, the Veteran did not have any procedure 
equivalent to brain surgery at the VA.  Considering the 
appellant's assertions which are contradicted by the evidence 
of record, the Board does not find her reported history to be 
credible in this matter.  See Madden v. Gober, 125 F.3d 1477, 
1480-81 (Fed. Cir. 1997) (noting that the Board can award no 
probative value to an appellant's assertions when they are 
contradicted by contemporaneous medical histories and 
complaints).  Finally, the appellant states that the Veteran 
had PTSD due to service.  The record, however, contains no 
indication that the Veteran had any mental disorder directly 
related to service.  Most importantly, the appellant has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to any medical 
causation.  As such, her lay opinions do not constitute 
competent medical evidence and lack probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As such, the Board finds that the preponderance of the 
competent evidence is against the finding of a nexus between 
the Veteran's death and any incident of service, to include 
his neck wound.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for the cause 
of the Veteran's death must be denied. See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


